Citation Nr: 1341901	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1966 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of January 2011 of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection.

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is in the Veteran's file.

This is the third time that this claim has come before the Board.  In a March 2013 decision, the Board increased the Veteran's rating for his service-connected posttraumatic stress disorder (PTSD) to 50 percent, and it remanded his claim for service connection for a right ankle disability.  When the service connection claim returned to the Board, the Board sought a medical expert opinion from the Veterans Health Administration.  As the Veteran's claim for service connection is being dismissed, no determination as to compliance with previous remands and the VHA request is necessary.

While the Veteran's claim for service connection was pending, the Veteran appealed the issue of entitlement to an increased initial rating for PTSD to the Court of Appeals for Veterans Claims (Court).  In August 2003, the Court approved a Joint Motion for Remand that vacated the Board's March 2013 decision and returned this matter to the Board.  In October 2013, the Board notified the Veteran and his representative that they have 90 days to submit additional evidence or argument with regard to that claim.  As the 90 days have not yet elapsed, this issue is not ripe for adjudication and will not be considered.  

FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received a request to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2013, the Veteran and his representative requested a withdrawal of his appeal; there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The issue of entitlement to service connection for a right ankle disability is dismissed.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


